Citation Nr: 1210153	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-38 226	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the amount of $4,407.33.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The appellant in this case was previously married to the Veteran who served on active duty from August 1968 to October 1988.  The Veteran died in March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that decision, the Committee denied a waiver of recovery of an overpayment of death pension benefits.

After the appeal was certified to the Board in April 2010, the appellant submitted additional evidence in support of her request for a waiver of recovery of an overpayment of death pension benefits.  Specifically, the appellant submitted a financial status report, dated on June 28, 2010.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  The Board observes that any pertinent evidence submitted by the appellant or her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2011); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

The Board notes that the newly submitted evidence is not duplicative of information previously considered by the AOJ, as a financial status report received by the AOJ in June 2008 contains no information regarding the appellant's income or expenses.  

Thus, because the evidence submitted after the appeal was certified to the Board is relevant to the issue on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  Id.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ should review the record, to specifically include the June 2010 financial status report, and readjudicate the appellant's request for waiver of recovery of an overpayment of death pension benefits in the amount of $4,407.33, in light of the additional evidence associated with the claims file since the issuance of the most recent SSOC of record.  If any benefit sought is not granted, the appellant should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

